OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS: 	Canceled non-elected Claims 16-20 (non-elected without traverse 09/30/2020).
Allowance Subject Matter
Claims 1-2, 5-10 & 13-15 are allowed.  Following is the Examiner’s statement of reason for allowance:

2.	The closest prior art, U.S. Patent No. 6,974,985 to Kurasawa et al, does not anticipate or suggest such limitations as: “a fourth structure adjacent to the first structure, wherein the fourth structure is to provide tensile stress to the ferroelectric or anti-ferroelectric material, wherein the fourth structure comprises metal, semimetal, or oxide, wherein the fourth structure has a thickness in a range of 5 Å to 200 Å; a first barrier structure adjacent to the first structure; and a second barrier structure adjacent to the first structure, wherein the first and second barrier structures comprise Ta and N” (as applied to Claims 1 and 9), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 06/13/2019,  that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 16, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815